Title: From Thomas Jefferson to Mathew Carey, 4 May 1802
From: Jefferson, Thomas
To: Carey, Mathew


            SirWashington May 4. 1802.
            I have recieved your favor of April 24. and am duly impressed with the truths it contains. I am satisfied that truth & reason can maintain themselves, without the aid of coercion, if left free to defend themselves. but then they must defend themselves. eternal lies and sophisms on one side, and silence on the other, are too unequal. the public mind is neither well enough informed of all facts, nor strong enough, to decide rightly without the aid of developement on the side of defence as well as attack. no one paper has universal circulation. it is therefore interesting to institute others so as to fill the circulation in all parts. I have no doubt of the utility of multiplying papers of defence to a judicious extent. in my situation however I cannot take a prominent part in any thing of that kind. I can only be a contributor in a just proportion, leaving to those less exposed to criticism, and whose conduct less affects the public cause to take an active part in instituting what is necessary. this consideration prevents my making the communication suggested in your letter. Accept my best wishes and respects.
            Th: Jefferson
          